                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                5:18-cv-00502-FL

JOSE SANCHEZ-LOPEZ, on behalf )
of himself and all others similarly )
situated,                           )
                                    )
       Plaintiff,                   )
                                    )                         Order
       v.                           )
                                    )
NATIONAL DELIVERY SYSTEMS, )
INC., SANTI MULTISERVICES,          )
INC., SANTI STAFFING                )
SOLUTION, INC., HUMAN LINK          )
STAFFING, LLC,                      )

       Defendants.

       Upon the Joint Motion of the parties, and for good cause shown, it is ORDERED that

all deadlines in this matter are stayed pending the Court’s Ruling on the parties’ forthcoming

Joint Motion for Approval of the Settlement Agreement and General Release, which shall be

filed with the Court within thirty (30) days of the date that the parties’ filed their Joint Motion

to Stay.

       SO ORDERED this the 31st day of January, 2019.


                                                    _____________________________
                                                    Louise Wood Flanagan
                                                    United States District Court Judge




                                                1
